


Exhibit 10.4


Form of Restricted Stock Award Agreement


COMPUTER PROGRAMS AND SYSTEMS, INC.
2014 INCENTIVE PLAN


RESTRICTED STOCK
AWARD AGREEMENT


This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of _____, 20__ (the “Grant Date”) by and between Computer Programs and
Systems, Inc., a Delaware corporation (the “Company”), and ________________ (the
“Grantee”).


WHEREAS, the Company has adopted the Computer Programs and Systems, Inc. 2014
Incentive Plan (the “Plan”) pursuant to which awards of Restricted Stock may be
granted; and


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
shareholders to grant the award of Restricted Stock provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.    Grant of Restricted Stock. Pursuant to Section 7.2 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, _________ shares of Common Stock of the Company
(the “Restricted Stock”), on the terms and conditions and subject to the
restrictions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.


2.    Consideration. The grant of the Restricted Stock is made in consideration
of the services to be rendered by the Grantee to the Company.
 
3.    Restricted Period; Vesting.


3.6    Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date, the Restricted Stock
will vest in accordance with the following schedule:


Vesting Date
Shares of Common Stock


First anniversary of the
Grant Date


_______________


Second anniversary of the
Grant Date


_______________


Third anniversary of the
Grant Date
_______________



The period over which the Restricted Stock vests is referred to as the
“Restricted Period.”


3.7    The foregoing vesting schedule notwithstanding:


a.if the Grantee’s Continuous Service is terminated as a result of the Grantee’s
death or Disability, one hundred percent (100%) of the unvested Restricted Stock
shall vest as of the date of such termination;


b.if the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause, the Compensation Committee may determine, in its sole
discretion, at the time of your termination, to accelerate the vesting of all or
any portion of the Restricted Stock; and


c.if a Change in Control occurs, the Restricted Period shall expire immediately
with respect to one hundred percent

1

--------------------------------------------------------------------------------




(100%) of the shares of Restricted Stock.


4.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Grantee and all of the Grantee’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.


5.    Rights as Shareholder; Dividends.


5.3    The Grantee shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a shareholder of the Company including without
limitation the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares.


5.4    The Company may issue stock certificates or evidence the Grantee’s
interest by using a restricted book entry account with the Company’s transfer
agent. Physical possession or custody of any stock certificates that are issued
shall be retained by the Company until such time as the Restricted Stock vests.


5.5    If the Grantee forfeits any rights he has under this Agreement in
accordance with Section 3, the Grantee shall, on the date of such forfeiture, no
longer have any rights as a shareholder with respect to the Restricted Stock and
shall no longer be entitled to vote or receive dividends on such shares.


6.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Service at any time, with or without Cause.


7.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock
subject to the award of Restricted Stock shall be adjusted in any manner as
contemplated by Section 11 of the Plan.


8.    Tax Liability and Withholding.


8.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:


(g)    tendering a cash payment;


(h)    authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the Restricted Stock; provided, however, that no shares
of Common Stock shall be withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or


(i)    delivering to the Company previously owned and unencumbered shares of
Common Stock.


8.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Grantee’s liability for Tax-Related Items.


9.    Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Grantee elects to make a Section 83(b) Election, the Grantee shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.

2

--------------------------------------------------------------------------------






10.    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.


11.    Legends. A legend may be placed on any certificate(s) or other
document(s) delivered to the Grantee indicating restrictions on transferability
of the shares of Restricted Stock pursuant to this Agreement or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted.


12.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.


13.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.


14.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.


15.    Restricted Stock Subject to Plan. This Agreement is subject to the Plan
as approved by the Company’s shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.


16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock may be transferred by will or the laws of descent or
distribution.


17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock in this Agreement does not create any
contractual right or other right to receive any Restricted Stock or other Awards
in the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.


19.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Grantee’s material
rights under this Agreement without the Grantee’s consent.


20.    No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.


21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


22.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read

3

--------------------------------------------------------------------------------




and understands the terms and provisions thereof, and accepts the Restricted
Stock subject to all of the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
grant or vesting of the Restricted Stock or disposition of the underlying shares
and that the Grantee has been advised to consult a tax advisor prior to such
grant, vesting or disposition.


[signature page follows]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPUTER PROGRAMS AND SYSTEMS, INC.

 
 
 
By:
 
 
 
Name:
 
 
Its:
 
 
 
 
GRANTEE
 
 
 
 
 
 
[EMPLOYEE NAME]




5